DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. [U.S. Patent No. 9659709].
Regarding claim 1, Chang discloses a wire wound inductor (e.g., 1000, column 3, lines 1-10, Figure 1-2), comprising: 
a winding coil (e.g., 220, column 3, lines 18-20) wound around an axis (e.g., vertical axis of coil in Fig. 2) extending in an axial direction (see Figures 1, 2);
a magnetic core (e.g., comprising 100, has magnetic material, column 3, lines 13-15, Fig. 1, 2 and magnetic layer 500, column 3, lines 5-10) embedding the winding coil (220); and
an adhesive portion (e.g., 210, column 3, lines 20-26, Fig. 2) disposed between the magnetic core (comprising 100, 500) and the winding coil (220) and enclosing the winding coil (220),
the adhesive portion 210 extends from a first inner side portion of the winding coil 220, through a central portion of the winding coil 220, to a second inner side portion of the winding coil 220 (see Fig. 2), and 
wherein at least a portion of the adhesive portion 210 extending through the central portion overlaps the winding coil 220 in a direction perpendicular to the axial direction (see Fig. 2).
Regarding claim 2, Chang discloses the adhesive portion 210 is disposed on a surface of the winding coil 220 and at an outer side portion of the winding coil 220, and 
Regarding claim 3, Chang discloses the magnetic core (100, 500) is disposed on and beneath an extending portion of the adhesive portion 210 in the central portion of the winding coil 220 (see Figure 2).
Regarding claim 5, Chang discloses the winding coil 220 includes a conductive wire wound at least one turn (column 3, lines 20-27, Figure 2). 
Regarding claim 6, Chang discloses that at least a portion of each of both ends of the winding coil 220 is exposed to the outside of the magnetic core (column 3, lines 34-42).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Chen et al. [U.S. Patent No. 10211137].
Regarding claim 4, Chang discloses the instant claimed invention discussed above except for the adhesive portion is made of an Ajinomoto Build-up Film (ABF).
Chen discloses adhesive portion (e.g., layer 50, column 3, lines 65-67; column 4, lines 1-10, Fig. 1-2) is made of an Ajinomoto Build-up Film (ABF).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use adhesive portion made of ABF as taught by Chen to the adhesive portion of Chang to provide miniaturized inductive device with reliable and high performance insulating material.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection.
Chang discloses a wire wound inductor (e.g., 1000, column 3, lines 1-10, Figure 1-2), comprising: a winding coil (e.g., 220, column 3, lines 18-20, Figure 1, 2) wound around an axis (e.g., vertical axis of coil in Fig. 2) extending in an axial direction. A magnetic core (e.g., comprising 100, has magnetic material, column 3, lines 13-15, Fig. 1, 2 and magnetic layer 500, column 3, lines 5-10) embedding the winding coil (220). An adhesive portion (e.g., 210, column 3, lines 20-26, Fig. 2) disposed between the magnetic core (comprising 100, 500) and the winding coil (220) and enclosing the winding coil (220). The adhesive portion 210 extends from a first inner side portion of the winding coil 220, through a central portion of the winding coil 220, to a second inner side portion 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837